                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00716-RJC-DSC

  MOVEMENT MORTGAGE, LLC,                  )
                                           )
                      Plaintiff,           )
                                           )
  v.                                       )
                                           )
  MARK MCDONALD and                        )
  FRANKLIN FIRST FINANCIAL,                )
  LTD.,                                    )
                                           )
                      Defendants.          )


     ORDER GRANTING PLAINTIFF MOVEMENT MORTGAGE, LLC’S
   MOTION FOR ENTRY OF DEFAULT AGAINST DEFENDANT FRANKLIN
                     FIRST FINANCIAL, LTD.

       THIS MATTER comes before the Court on Plaintiff’s Motion to Compel

Responses to Plaintiff’s Second Requests for Production of Documents to Defendant

Franklin First Financial, Ltd., or, in the Alternative, for Entry of Default Against

Defendant Franklin First, (Doc. No. 68). Upon consideration of the Motion and

supporting briefs and exhibits, it appears to the Court that Defendant Franklin

First has failed to secure counsel, in direct contravention of the Court’s order issued

on November 13, 2018, directing it to do so within thirty days. (Doc. No. 65); see

also Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201–02 (1993) (“It has been the

law for the better part of two centuries . . . that a corporation may appear in federal

courts only through licensed counsel.”).

       IT IS THEREFORE ORDERED that Plaintiff Movement Mortgage, LLC’s

Motion for Entry of Default Against Defendant Franklin First Financial, Ltd. is

                                           1
GRANTED, and DEFAULT is thus ENTERED against Defendant Franklin First

pursuant to Federal Rule of Civil Procedure 55. It is further ORDERED that

Plaintiff shall have thirty (30) days from the date of this Order within which to

submit a motion for default judgment and accompanying brief and exhibits to

support its claim of damages against Defendant Franklin First upon which a

Default Judgment may be based.

      SO ORDERED.



                                     Signed: March 29, 2019




                                           2
